Case 2:21-cv-00267-RAJ-LRL Document 1-4 Filed 05/13/21 Page 1 of 3 PageID# 41
Case 2:21-cv-00267-RAJ-LRL Document 1-4 Filed 05/13/21 Page 2 of 3 PageID# 42




                                        LOST NOTE AFFIDAVIT

            This 3rd day of August,2018, personally appeared before me RACHELE GARGIULO,
    Executrix of tiie Estate of Antiicmy A. Gai^ulo, Jr. and RACHELE GARGIULO,
    individually and USA CUOMO individually and LISA CUOMO and RACHELE
    GARGIULO,Trustees of the Anthony A. Gai^ulo, Jr. Revocable Trust dated July 6,2001,
    amended and restated on December 16,2013,Noteholder, states as follows:

             1.      Noteholder is die owner of a certain Deed of Trust Note made by Anthony A.
                     Gargiulo, Jr., in the original principal amount of$62,455.00 (the "Note") secured
                     by a Deed ofTrust, dated March 29,2013.

            2.       The original Note has been lost or destroyed and cannot be produced. Attached is
                     a copy ofthe Note.

            3.       This Affidavit is made to enable the holder of the Note to collect, enforce, or
                     assign the Note and to enable the trustee or substitute trustees under the Deed of
                     Trust to exercise the power of sale contained in the Deed of Trust, file an
                     accounting with the Commissioner of Accounts, and take any other steps
                     necessary to enforce the Deed ofTrust.

             Given under my hand this 3rd day of August,2018.

                                                  THE ESTATE OF ANTHONY A.GARGIULO,
                                                  JR.



                                                  By:
                                                        Rachele Gargiulo, Executrix,Noteholder



                                                  Rachele Gargiulo, Individually, Noteholder



                                                  Lisa Cuomo,Individually, Noteholder




     Page 1 of2
     Lost Note Affidavit
                                                PTR0073
Case 2:21-cv-00267-RAJ-LRL Document 1-4 Filed 05/13/21 Page 3 of 3 PageID# 43




                                                  THE ANTHONY A.GARGIULO,JR.
                                                  REVOCABLE TRUST DATED JULY 6,2001,
                                                  AMENDED AND RESTATED ON
                                                  DECEMBER 16,2013


                                                  By:
                                                        Rachele Gargiulo, Trustee, Noteholder



                                                        Lisa Cuomo,Trustee,Noteholder

    COMMONWEALTH/STATE OF
    CITY/COUNTY OF                              to-wit:

          I,                                      a Notary Public ofthe above-referenced jurisdiction,
   do hereby certify that RACHELE GARGIULO,Executrix ofthe Estate of Anthony A. Gargiulo,
   Jr. and RACHELE GARGIULO, individually and RACHELE GARGIULO, Trustee of the
   Anthony A. Gargiulo, Jr. Revocable Trust dated July 6,2001, amended and restated on December
   16, 2013, hereby appeared before me and acknowledged the due execution of the aforesaid
   instrument,on this 3rd day of August,2018. The person is           personally known to me,or         I
   examined Ae following type of identification:                                (Identification must be
   a United States Passport, a certificate of United States citizenship, a certificate of naturalization,
   an unexpired foreign passport, an alien registration card with photograph, a state-issued driver's
   license or state-issued identification card or a United States military card.)


    SEAL/STAMP
                                                           Notary Public

    COMMONWEALTH/STATE OF
    CnY/COUNTYOF                              .to-wit:

                                             .aNotaiy Public ofthe above-referenced jurisdiction,
    do hereby certify that LISA CUOMO individually and LISA CUOMO,Trustee ofthe Anthony A.
    Gargiulo, Jr. Revocable Trust dated July 6, 2001, amended and restated on December 16, 2013,
    hereby appeared before me and acknowledged the due execution of the aforesaid instrument, on
    this 3rd day of August,2018. The person is _j;fpersonally known to me,or         I examined the
    following type of identification:                            (Identification must be a United
    States Passport, a certificate of United States citizenship, a certificate of naturalization, an
    unexpired foreign passport, an alien registration card wi^ photograph, a state-issued driver's
    license or state-issued identification card or a United States military card.)

    SEAL/STAMP
                                                           Notary^blic
                                                                           NOEMl CEDBIO


    p,gea„f2
    Lost Note AfUdavIt
                                                 PTR0074
